DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8,12,13,17-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9,11-18 of U.S. Patent No. 11,156,331 in view of  Danesh 11,028,982

Regarding claim 1, claim 1 of  U.S. Patent No. 11,156,331 discloses the limitations of claim 1 of the instant invention except for the recitation of the side of the box further comprising a removable access panel leading to the box interior. Danesh discloses a box (2), attached to a beam (beams, per the abstract) in which a side of the box comprises a removable access panel leading to the box interior (opening on side of box  2 closest to ref. num. 2, Fig. 1, or opening(s)) on top of box 2, Fig.3, top view)
Regarding the box  of the instant invention having a removable access panel, it would   have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the box to have a removable access panel on its side leading to the box interior, as taught by Danesh, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated modify the box to have a removable access panel on its side leading to the box interior, in order to place wiring or the like within the box, as taught by Danesh. 

Regarding claim 2, claim 2 of  U.S. Patent No. 11,156,331, recites the same subject matter
Regarding claims 3-5, claims 3 and 4 of  U.S. Patent No. 11,156,331 disclose the same subject matter. 
Regarding claim 6, claim 5 of U.S. Patent No. 11,156,331 discloses the same subject matter.
Regarding claim 7, claim 6 of  U.S. Patent No. 11,156,331 discloses the same subject matter except for the recitation of the wiring going to the light bulb socket. This recitation is considered inherent since, as recited in claim 6 , the only electrical component receiving power for said wiring  would have to be the light bulb socket, which is located on the lower bottom side. 
Regarding claim 8, claim 7 of  U.S. Patent No. 11,156,331 discloses the same subject matter . 
Regarding claim 12, claim 8 U.S. Patent No. 11,156,331 discloses the same subject matter.
Regarding claim 13, claim 9 U.S. Patent No. 11,156,331 discloses the same subject matter.
 
Regarding claim 17-24, claims 11-18  of U.S. Patent No. 11,156,331 discloses the same subject matter.
Allowable Subject Matter

Claims 9-11,14-16 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875